    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 1 of 27




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )
                                              )
                     v.                       )      Case No. 3:20-cr-0005
                                              )
LEROY HENRY, JR.,                             )
                                              )
                     Defendant.               )
                                              )

APPEARANCES:

Gretchen C.F. Shappert, United States Attorney
Meredith Jean Edwards, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
       For the United States of America,

Matthew Campbell, Federal Public Defender
Melanie Lark Turnbull, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
        For Leroy Henry, Jr.

                                  MEMORANDUM OPINION
MOLLOY, J.
       BEFORE THE COURT is Leroy Henry’s motion to supress evidence and statements in
this case. (ECF No. 15.) For the reasons stated below, the Court will deny the motion.
                                   I.     BACKGROUND
       The relevant facts pertaining to the motion to suppress evidence are derived from the
affidavit in support of a January 10, 2020 search warrant that is at issue in this matter.
Additionally, the relevant facts that pertain to the motion to suppress statements were
adduced during the course of a December 2, 2020 omnibus hearing in this matter. At that
hearing, the Court heard testimony from a single witness, Virgin Islands Police Department
(“VIPD”) Sergeant and FBI Task Force Officer Richard Dominguez (“TFO Dominguez”). The
evidence and testimony introduced reveal the following circumstances.
     Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 2 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 2 of 27

        On December 25, 2019, the FBI Gang and Violent Crime Task Force office in St.
Thomas received an anonymous tip through Crimestoppers USVI. See Affidavit in Support of
a Search Warrant at 2, ECF No. 66. The anonymous tipster stated, “Leroy Henry Jr. the
brother of Jackeel Henry who was shot this week is a convicted felon carrying an[]
unregistered firearm.” Id. at 3. The anonymous tipster further stated that “the interior of his
center console between the driver & passenger seat of his Infiniti car has a secret
compartment that lifts out. And he keeps a loaded handgun in there.” Id. In response to the
question, “does the suspect have any plans to use this weapon?” the tipster responded, “[y]es,
revenge for brother’s death.” Id.
        Thereafter, on January 10, 2020, TFO Dominguez obtained a search warrant from a
magistrate judge in the Virgin Islands Superior Court to search a blue, four-door 2007
Infinity M35, bearing Virgin Islands license plate number TEZ-288, (the “Target Vehicle”).
See Search Warrant, ECF No. 66. The affidavit in support of the search warrant includes the
information received from the anonymous tipster on December 25, 2019. See Affidavit in
Support of a Search Warrant at 2-3, ECF No. 66. The affidavit in support of the search warrant
also asserts that agents had independently confirmed that (1) Jackeel Henry, Leroy Henry
Jr.’s brother, was shot and killed by an unknown assailant on December 21, 2019; (2) Leroy
Henry Jr. was convicted of possession of an unlicensed firearm in the Virgin Islands Superior
Court on October 18, 2013; (3) Leroy Henry Jr. does not have a valid license to possess a
firearm in the Virgin Islands; (4) Leroy Henry Jr. is the registered owner of a 2007 Infiniti
M35 (the Target Vehicle); and (5) the Target Vehicle was parked in front of 6A-73 Bovoni, a
residence owned by Leroy Henry Sr, on January 10, 2020. Id. at 3. Based on these facts, the
affidavit asserts that:
        [b]ased upon the circumstances surrounding the shooting death of Leroy
        Henry Jr.’s brother, law enforcement agents have reason to believe that Leroy
        Henry Jr. may indeed be currently seeking to uncover the identity of his
        brother’s murderer and upon doing so utilize the illegal firearm described to
        shoot the alleged murderer.
Id. at 3-4.
        TFO Dominguez testified that, on January 14, 2020, he and at least four other law
enforcement officers performed a traffic stop on Leroy Henry Jr.’s (“Henry”) vehicle. During
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 3 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 3 of 27

the stop, law enforcement officers had long guns slung across their bodies and holstered
pistols, but no weapons were drawn. Subsequently, TFO Dominguez transported Henry to
the FBI office in the back of TFO Dominguez’s marked police car. Law enforcement officers
also brought Henry’s vehicle to the FBI office. TFO Dominguez testified that, during the drive
to the FBI office, he offered condolences for the passing of Henry’s brother. TFO Dominguez
further testified that thereafter, Henry began a conversation with TFO Dominguez in which
Henry stated that he wanted to talk to TFO Dominguez about the investigation into Henry’s
brother’s death. TFO Dominguez replied that that discussion would have to wait until they
arrived at the FBI office.
        After arriving at the FBI office, TFO Dominguez placed Henry in an interview room
while law enforcement officers performed a search of Henry’s vehicle. Upon searching
Henry’s vehicle, the officers recovered a loaded firearm and two magazines from a secret
compartment within the vehicle’s center console.
        Meanwhile, TFO Dominguez began to interview Henry. The video recording of the
interview reveals that TFO Dominguez read Henry his Miranda rights from a standard FBI
Advice of Rights form at the start of the interview. The video recording further reveals that
TFO Dominguez asked Henry to sign the form and Henry replied, “when I’m ready, when I
can go, then me and you will talk, okay?” TFO Dominguez then asked Henry if he understood
his rights and Henry responded affirmatively. TFO Dominguez further explained that “so the
only thing the signing part is that you’ve decided to talk to us without the presence of an
attorney.” Henry responded by nodding his head and giving a thumbs up. Subsequently,
Henry stated that he would talk to TFO Dominguez “when I’m free to go.” TFO Dominguez
again asked Henry to sign the advice of rights form and informed Henry that signing “is up
to you.” Henry replied that he was “still thinking.” Thereafter, TFO Dominguez left the advice
of rights form in the room with Henry.
        Approximately four minutes later, TFO Dominguez returned to the interview room
with FBI Agent Chris Forvour (“Agent Forvour”). After Henry stated that he was cold, Agent
Forvour offered and retrieved a sweater for Henry. Returning to the topic of the advice of
rights form, Henry expressed concern that he would “end up dead.” TFO Dominguez assured
     Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 4 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 4 of 27

Henry that signing the advice of rights form was simply an acknowledgement that Henry had
been read his rights and agreed to speak with law enforcement. Henry did not sign the form.
        Thereafter, TFO Dominguez and Agent Forvour discussed the murder of Henry’s
brother with Henry for approximately 12 minutes. Subsequently, the discussion turned to
the subject of the firearm law enforcement had recovered from the search of Henry’s vehicle.
Henry admitted to the fact of a previous felony conviction, knowing that he is not permitted
to have a firearm, and possessing the firearm. Henry also confirmed that he had read the
search warrant and was aware that law enforcement was searching for a gun in his car. After
the interview, law enforcement placed Henry under arrest pursuant to a criminal complaint.
        On January 30, 2020, a federal grand jury returned an indictment charging Henry with
two counts. The first count charges Henry with being a felon in possession of a firearm,
specifically a Glock pistol, in violation of 18 U.S.C. § 922(g)(1). The second count charges
Henry with being a felon in possession of ammunition, specifically 49 rounds of .40 caliber
ammunition, in violation of 18 U.S.C. § 922(g)(1).
        On February 24, 2020, Henry filed a motion to suppress all physical evidence and
statements in this case. (ECF No. 15.) Henry argues that the January 10, 2020 search warrant
lacked probable cause. Henry also argues that his statements were taken in violation of the
Fifth Amendment because they were not voluntary.
        On March 9, 2020, the United States filed an opposition to Henry’s motion to suppress.
(ECF No. 21.) The United States argues that the January 10, 2020 search warrant was
supported by probable cause, but that even if it did lack probable cause, law enforcement
officers relied on the January 10, 2020 search warrant in good faith. The United States also
argues that Henry knowingly and voluntarily waived his Miranda rights and voluntarily
made statements to law enforcement.1




1 Additionally, on May 13, 2020, the United States filed a motion to preclude Henry from asserting the defenses
of duress, necessity, and/or justification. (ECF No. 28.) Henry did not file an opposition. At the December 2,
2020 omnibus hearing, Henry represented that he would not present the defenses of duress, necessity, and/or
justification. As such, the Court finds that the motion of the United States to preclude Henry from asserting the
defenses of duress, necessity, and/or justification is moot.
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 5 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 5 of 27

                                     II.     DISCUSSION
A. The January 10, 2020 Search Warrant Lacked Probable Cause
        Henry first argues that the January 10, 2020 search warrant signed by a magistrate
judge in the Virgin Islands Superior Court lacked probable cause. Specifically, Henry argues
that there was “no indication of the [anonymous] informant’s veracity or reliability found
anywhere within the four corners of the warrant.” See Mot. To Suppress at 3, ECF No. 15.
Henry emphasizes that the warrant “does not provide for how the informant would have
obtained the information, his relationship to Mr. Henry, his proximity to the alleged criminal
activity, or whether officers had relied on information from this informant on prior
occasions.” Id. at 3-4. Additionally, Henry argues that the information corroborated by the
police—Henry’s felony conviction and the recent murder of his brother—”merely confirms
innocuous information that does not give rise to probable cause.” Id. at 4.
        The threshold requirement for issuance of a warrant is probable cause. Probable
cause is a “fluid concept” that “turn[s] on the assessment of probabilities in particular factual
contexts.” Illinois v. Gates, 462 U.S. 213, 232 (1983). Such probabilities “are not technical;
they are the factual and practical considerations of everyday life on which reasonable and
prudent men, not legal technicians, act.” Id. at 231. “Probable cause can be, and often is,
inferred from ‘the type of crime, the nature of the items sought, the suspect's opportunity for
concealment and normal inferences about where a criminal might hide [evidence].’” United
States v. Stearn, 597 F.3d 540, 554 (3d Cir. 2010) (alterations in original). When issuing a
warrant, “[t]he task of the issuing magistrate is simply to make a practical, common-sense
decision whether, given all the circumstances set forth in the affidavit before him, including
the ‘veracity’ and ‘basis of knowledge’ of persons supplying hearsay information, there is a
fair probability that contraband or evidence of a crime will be found in a particular place.”
Gates, 462 U.S. at 238.
        “[I]n reviewing the issuance of a warrant . . ., [courts] are to determine whether the
magistrate had a ‘substantial basis’ for concluding that probable cause was present.” United
States v. Ritter, 416 F.3d 256, 262 (3d Cir. 2005) (citations omitted). A reviewing court “is
not to make [its] own assessment as to whether probable cause existed. Rather, [it is]
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 6 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 6 of 27

constrained to determine only whether the affidavit provides a sufficient basis for the
decision the magistrate judge actually made.” United States v. Jones, 994 F.2d 1051, 1057 (3d
Cir. 1993). “[S]uch deference ‘does not mean that reviewing courts should simply rubber
stamp a magistrate's conclusions.’” Id. at 1055 (citations omitted). “But it does mean that ‘the
resolution of doubtful or marginal cases in this area should be largely determined by the
preference to be accorded to warrants.’” Id.
        “‘Tipster’ cases, whether involving probable cause or reasonable suspicion
determinations, focus on the tip's indicia of reliability.” United States v. Henley, 941 F.3d 646,
654 (3d Cir. 2019). In the context of anonymous tips, the Supreme Court has made clear that
“an informant’s ‘veracity,’ ‘reliability,’ and ‘basis of knowledge’ . . . [are] ‘highly relevant in
determining the value of his report.’” Alabama v. White, 496 U.S. 325, 328 (1990) (quoting
Gates, 462 U.S. at 230). Of course, “an anonymous tip alone seldom demonstrates the
informant’s basis of knowledge or veracity.” White, 496 U.S. at 329. That is because “ordinary
citizens generally do not provide extensive recitations of the basis of their everyday
observations,” and an anonymous tipster’s veracity is “‘by hypothesis largely unknown, and
unknowable.’” Id. “[W]here there is no basis for determining the reliability of a tip from the
informant, the information contained in the tip cannot by itself be sufficient to provide
probable cause.” United States v. Nelson, 284 F.3d 472, 479-80 (3d Cir. 2002). “Instead, police
must investigate further to provide independent corroboration of the tip.” Id. at 480. “Such
independent corroboration is measured by both the quantity and quality of the totality of
the circumstances.” Id. “If, for example, a tip on its own carries few indicia of reliability, much
corroborating information is necessary to demonstrate reasonable suspicion.” Id. “[W]here
the tip contains information that later investigation contradicts, or that is of such a general
nature as to be easily obtained by any observer, there is no reasonable suspicion,” id., and
consequently, no probable cause.
        In order to address Henry’s arguments, the Court finds a review the Supreme Court’s
anonymous tip jurisprudence in Illinois v. Gates, 462 U.S. 213 (1983), Alabama v. White, 496
U.S. 325 (1990), and Florida v. J.L., 529 U.S. 266 (2000), to be useful.
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 7 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 7 of 27

        In Illinois v. Gates, police received an anonymous letter that alleged that Sue and Lance
Gates (“the Gateses”) were selling drugs. 462 U.S. at 225. The letter identified where the
Gateses lived and described a pattern of conduct related to the alleged drug trafficking. Id.
Specifically, the letter alleged that (1) the Gateses normally purchased drugs in Florida, (2)
Sue Gates would drive their car to Florida where she would leave it to be loaded with drugs
and thereafter fly back, (3) Lance Gates would then fly down and drive the car back to Illinois,
(4) Sue Gates was presently driving down to Florida on such a trip, and (5) Lance Gates
would be flying down a few days later to drive the car back loaded with drugs. Id. Pursuing
the tip, police verified that Lance Gates was scheduled to fly out from Chicago to West Palm
Beach, Florida, in two days. Id. at 226. Thereafter, law enforcement surveilled Lance Gates
during his trip to Florida. Id. Agents observed him arrive in West Palm Beach and take a taxi
to a nearby hotel where he went to a room registered to Susan Gates. Id. Early the next
morning, Lance Gates then departed in a car registered to him and drove northbound on an
interstate highway frequently used by travelers to the Chicago area. Id. Based on the letter
and surveillance, police obtained a search warrant for the Gateses’ home and car. Id. Upon
searching the Gateses’ home and car, police found marijuana, weapons, and other
contraband. Id. at 227.
        The Gateses moved to suppress the items recovered from the search, asserting that
the warrant lacked probable cause. The Supreme Court concluded that the magistrate issuing
the warrant had a substantial basis for concluding that probable cause to search the Gateses'
home and car existed. Id. at 246. In doing so, the Supreme Court reaffirmed that the totality
of the circumstances, including the “veracity” and “basis of knowledge” of persons supplying
hearsay information, informs the probable cause inquiry undertaken by the issuing
magistrate. Id. at 238. With respect to the particular circumstances before it, the Supreme
Court explained that “standing alone, the anonymous letter . . . would not provide the basis
for . . . probable cause,” id. at 227, because “[t]he letter provides virtually nothing from which
one might conclude that its author is either honest or his information reliable; likewise, the
letter gives absolutely no indication of the basis for the writer's predictions regarding the
Gateses' criminal activities,” id.
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 8 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 8 of 27

        Nevertheless, with respect to the veracity and reliability of the letter, the subsequent
“corroboration of the letter's predictions that the Gateses' car would be in Florida, that Lance
Gates would fly to Florida in the next day or so, and that he would drive the car north toward
[Illinois] all indicated, albeit not with certainty, that the informant's other assertions also
were true.” Id. at 244. Moreover, with respect to the letterwriter’s basis of knowledge, “the
anonymous letter contained a range of details relating not just to easily obtained facts and
conditions existing at the time of the tip, but to future actions of third parties ordinarily not
easily predicted.” Id. at 245. Because such information is “of a character likely obtained only
from the Gateses themselves, or from someone familiar with their not entirely ordinary
travel plans, . . . a magistrate could properly conclude that . . . [the letterwriter] also had
access to reliable information of the Gateses' alleged illegal activities.” Id. Indeed,
“corroboration of major portions of the letter's predictions provides,” id. at 246, “a fair
probability that the writer of the anonymous letter had obtained his entire story either from
the Gateses or someone they trusted,” id. As such, a substantial basis for concluding that
probable cause to search the Gateses' home and car existed. Id.
        In Alabama v. White, an anonymous tipster told the police that, at a particular time,
Vanessa White (“White”) would be driving from 235-C Lynwood Terrace Apartments (the
“apartment building”) to Dobey’s Motel (the “motel”) in a brown Plymouth station wagon
with a broken right tail light. 496 U.S. at 327. The tipster further asserted that the woman
would be transporting cocaine. Id. After receiving the tip, officers immediately proceeded to
the apartment building. Id. at 331. The officers observed a brown Plymouth station wagon
with a broken right taillight in the parking lot in front of the apartment building. Id. at 327.
Not long after arriving, the officers observed a woman leave the apartment building and
drive away in the station wagon. Id. The officers stopped the station wagon as it neared the
motel. Id. After receiving consent to search the car for cocaine, the officers found marijuana
in the car. Id. The officers arrested White. Id. During processing at the station, the officers
also found three milligrams of cocaine in White’s purse. Id.
        White moved to suppress the drugs. White asserted that she was subject to an
unconstitutional stop because officers lacked reasonable suspicion to conduct an
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 9 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 9 of 27

investigatory stop. The Supreme Court held that the officers’ corroboration of the car
description, departure time, departure location, and destination made the anonymous tip
sufficiently reliable to create reasonable suspicion of criminal activity. Although it was a
“close case,” id. at 332, by accurately predicting future behavior, the tipster demonstrated “a
special familiarity with respondent’s affairs,” id., which in turn implied that the tipster had
“access to reliable information about that individual’s illegal activities.” Id. The Supreme
Court also recognized that an informant who is proved to tell the truth about some things is
more likely to tell the truth about other things, “including the claim that the object of the tip
is engaged in criminal activity.” Id. at 331 (citing Gates, 462 U.S. at 244).
        By contrast, in Florida v. J.L., the Supreme Court determined that no reasonable
suspicion arose from a bare bones tip from an anonymous caller that a young black male in
a plaid shirt standing at a particular bus stop was carrying a gun. 529 U.S. at 268. The tipster
did not explain how he knew about the gun. Id. at 271. The tipster also did not suggest that
he had any special familiarity with the young man’s affairs. Id. Additionally, the tipster was
unknown and thus unaccountable if his allegations turned out to be fabricated. Id.
Significantly, the Supreme Court explained that “[t]he anonymous call concerning J. L.
provided no predictive information and therefore left the police without means to test the
informant's knowledge or credibility.” Id. Indeed, “[a]ll the police had to go on . . . was the
bare report of an unknown, unaccountable informant who neither explained how he knew
about the gun nor supplied any basis for believing he had inside information about J. L.” Id.
Rejecting the argument that the tip was reliable because its description of the suspect’s
visible attributes proved accurate, the Supreme Court further explained that
        An accurate description of a subject's readily observable location and
        appearance is of course reliable in this limited sense: It will help the police
        correctly identify the person whom the tipster means to accuse. Such a tip,
        however, does not show that the tipster has knowledge of concealed criminal
        activity. The reasonable suspicion here at issue requires that a tip be reliable
        in its assertion of illegality, not just in its tendency to identify a determinate
        person.
Id. at 272. Accordingly, the Supreme Court concluded that the tip was insufficiently reliable
to justify a stop and frisk based on reasonable suspicion.
       Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 10 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 10 of 27

           In addition to the Supreme Court’s anonymous tip jurisprudence, the Court also finds
a review of the Third Circuit’s decision in United States v. Ritter, 416 F.3d 256 (3d Cir. 2005),
to be necessary. In Ritter, Virgin Islands Police Department Officer Christopher Howell
(“Officer Howell”) received two anonymous calls alleging that residents of a certain property
were growing marijuana on the premises behind the residence. Id. at 259. The anonymous
tipster did not identify the residents by name, but asserted additional information in the
second call: first, that she had personally observed someone carrying marijuana plants into
the house, and second, that she had heard from another person that there were also at least
two indoor grow rooms.2 Id. The tipster did not provide descriptions of the residents nor
indicate where in the house plants were growing. Id. Following the second call, Officer
Howell applied for, and was issued, a search warrant. Id. Officer Howell did not undertake
any corroborative investigation of the tip. Id. Rather, he based his affidavit in support of
probable cause on the anonymous tips and a previous drug raid of the property in which
marijuana plants growing on the premises were discovered and destroyed and a gardener
was apprehended. Id. The previous raid—which occurred approximately eight months prior
to the anonymous tips—had been conducted without a warrant after Officer Howell had
observed marijuana growing in a roofless stable at the rear of the house while conducting
aerial surveillance. Id. at 258-59. Thereafter, Officer Howell and numerous law enforcement
officers executed the warrant, ultimately recovering marijuana, guns, and cash from various
locations on the property. Id. at 259-260.
           The residents of the property—Ernie, Reginald, and Dale Ritter—were criminally
charged and moved to suppress the evidence recovered from the search arguing that the
warrant lacked probable cause. Id. at 260. The district court found that the warrant was
supported by probable cause, but nevertheless granted the motion to suppress on other
grounds. Id. On appeal, the Third Circuit concluded that the magistrate had a substantial
basis for finding probable cause existed. Id. at 264. Analyzing the facts at issue, the Third
Circuit explained that
           Here, . . . Officer Howell, after receiving an anonymous tip call, made no attempt
           to verify the informant's allegations through further independent

2   Officer Howell received both calls and testified that he believed the tipster to be the same person. Id.
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 11 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 11 of 27

        investigation. But, . . . Howell did have arguably relevant previous experience
        with the property in question and included this “historical information
        [regarding] the previous seizure in August 2002” in his affidavit. The question
        is whether this experience was sufficiently corroborative so as to give the tip
        predictive value. It could be said that the connection to the previous raid was
        tenuous in terms of actual corroboration - it occurred seven months before,
        the marijuana was being grown in the stable area, the person apprehended
        was the gardener who apparently did not live on the premises, and there
        appears to have been no direct connection to the house or its inhabitants.
        However, Officer Howell's previous observation, the similarity of the type of
        offense, the fact that the current tip involved both the house and the
        surrounding outdoor area, and the logical inference that the gardener might
        have been authorized by the inhabitants of the house to grow the marijuana,
        all point to the plausible relationship between the previous event and the tip.
        We can see how an officer and a magistrate could view the tip as establishing
        an identifiable pattern of activity on the premises.
Id. at 263 (alteration in original). Thus, despite noting that it was a close case and that the
panel might reach a different result were they reviewing the magistrate’s decision de novo,
the Third Circuit concluded that “the deferential standard with which we view the
magistrate's initial probable cause determination tips the scale in favor of determining that
the magistrate had a ‘substantial basis’ for finding probable cause existed.” Id. at 264.
        Judge Smith dissented in part but concurred in the judgment. Id. at 279 (Smith, J.,
dissenting in part). Judge Smith explained that the conclusion that the warrant was properly
issued was flawed because the information from the previous drug raid of the property was
stale and the anonymous tip contained no predictive information—leaving law enforcement
without the means to test the informant's knowledge or credibility. Id. at 270 (Smith, J.,
dissenting in part). Because the tip in the case contained “nothing to corroborate except for
the illegal activity itself,” id. at 273 (Smith, J., dissenting in part), and police did not
investigate or surveil the Ritters’ property to discover any independent suspicious activity
or activity that could corroborate the tip,3 Judge Smith concluded that the magistrate lacked
a substantial basis for finding probable cause to issue the warrant. Id. at 279 (Smith, J.,
dissenting in part). Nevertheless, Judge Smith concluded that the good faith exception under



3See id. at 277 n.21 (Smith, J., dissenting in part) (discussing possible investigatory actions that Officer Howell
could have taken to obtain “information properly supportive of a search warrant”).
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 12 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 12 of 27

Leon should apply because “it would be unrealistic to conclude that Officer Howell should
have recognized, questioned, and correctly applied the nuances of . . . anonymous tip
corroboration doctrine,” id. (Smith, J., dissenting in part), where the corroboration issues in
the case had resulted in different conclusions by the various reviewing judges.
        Finally, the Court finds a review of a Tenth Circuit case that applies Gates, White, and
J.L. to be instructive in addressing the issues in this matter. In United States v. Tuter, 240 F.3d
1292 (10th Cir. 2001), an anonymous caller phoned a nationwide tipline and reported that
a thirty-eight year old white man named Chris Tuter (“Tuter”), living at 4104 West Princeton
Street in Broken Arrow, Oklahoma, was making pipe bombs in his garage. 240 F.3d at 1294.
The tipline operator further recorded that the caller reported that Tuter had a twelve-year-
old son named Ian who lived with Tuter and attended a particular school. Id. The caller also
alleged that Ian had been known to show weapons to school friends when at Tuter’s home.
Id. The anonymous caller also described the kind of weapons Tuter possessed as
“RIFLE/AKA,” and stated that Tuter owned a gold colored 1997 Jeep Cherokee. Id. The record
from the tipline operator indicated that the anonymous caller’s information was
“FIRSTHAND,” but did not provide any further explanation as to how the caller obtained the
reported information. Id.
        Upon receiving the tip, a law enforcement agent verified that a thirty-eight-year-old
white male named Christopher Tuter lived at 4101 West Princeton Street in Broken Arrow,
Oklahoma, with his twelve-year old son Ian. Id. The agent further verified that Tuter’s spouse,
who lived with Tuter, owned a 1997 Jeep Cherokee. Id. The agent also investigated Tuter’s
criminal history and learned that Tuter had three theft-related convictions and two arrests—
including one for possession of a firearm after a felony conviction—each of which occurred
approximately 15 years prior. Id. Finally, the agent learned that, one year prior, the Tuters
had reported the theft of a vehicle and that two firearms were inside the vehicle at the time
of the theft. Id.
        The agent applied for, and was issued, a search warrant for Tuter’s home based on an
affidavit containing the foregoing information. Id. Thereafter, a search was conducted in
which agents discovered sixteen firearms, ammunition, several grenades, a pipe bomb, and
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 13 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 13 of 27

other related explosive materials. Id. at 1293-94. Tuter moved to suppress that evidence
arguing that the warrant lacked probable cause. Id. at 1295. Relying on J.L., which was issued
by the Supreme Court only a few months after the warrant in Tuter was issued, the district
court ruled that the supporting affidavit was insufficient to establish probable cause because
the agent failed to corroborate any of the anonymous tipster's allegations of criminal
wrongdoing. Id. The district court also rejected application of the good faith exception, and
thus suppressed the evidence. Id.
        The Tenth Circuit reversed the suppression of evidence, affirming that the warrant
lacked a substantial basis for determining that probable cause existed, but ultimately
concluding that the good faith exception applied. Id. at 1298. Significantly, the Tenth Circuit
explained that J.L. teaches that “corroboration of non-predictive information only cannot be
used to confirm the reliability of an anonymous informant for the purpose of establishing
even the less demanding standard of reasonable suspicion of criminal activity.” Id. at 1297
(citing J.L., 529 U.S. at 271). Rejecting the government’s argument that the corroboration
undertaken in the case was sufficient, the Tenth Circuit explained that
        [the agent] only corroborated innocent, innocuous information about the
        Tuter's appearance, residence, cars and child. Almost anyone can describe the
        residents of, and vehicles at, a particular home without having any special
        knowledge of what goes on inside the home. As made clear in J.L., an accurate
        description of a suspect's readily observable location and appearance does
        not, without more, show that “the tipster has knowledge of concealed criminal
        activity.” “Apart from the tip, [the agent] had no reason to suspect . . . illegal
        conduct” and his suspicion that Tuter was making pipe bombs “arose not from
        [his] own observations but solely from a call made from an unknown location
        by an unknown caller.” The fact that Tuter had a fifteen-year old criminal
        history or that his wife legally possessed firearms a year ago is insufficient to
        corroborate the informant's claim that Tuter was making pipe bombs in his
        garage.
Id. at 1297 (citations omitted). The Tenth Circuit further rejected the argument that the
anonymous tip was reliable because the tipline report indicated that the caller’s information
was firsthand. Id. Recognizing that “firsthand observations from a confidential informant can
support a finding of reliability[,]” id., the Tenth Circuit explained that “the statement that the
caller's information was firsthand [was] completely unsubstantiated,” id. at 1298.
“Moreover, the caller did not provide the kind of highly specific or personal details from
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 14 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 14 of 27

which one could reasonably infer that the caller had firsthand knowledge about the claimed
criminal activity.” Id.
        With respect to the good faith exception, the Tenth Circuit explained that, “[a]t the
time the underlying affidavit was prepared and the warrant was issued, neither the Supreme
Court's J.L. decision nor this court's Danhauer decision had been issued.”4 Tuter, 240 F.3d at
1299. Thus, because the Supreme Court had previously opined that “[i]nnocent behavior
frequently will provide the basis for a showing of probable cause[,]” see Gates, 462 U.S. at
244 n.13, the Tenth Circuit concluded that the agent “had reason to believe that
corroboration of innocent facts, coupled with his investigation leading to discovery of Tuter's
criminal history, would be sufficient to establish probable cause.” Id. In addition, the Tenth
Circuit noted that the agent testified that “he contacted an attorney in the U.S. Attorney's
office who told him he had sufficient probable cause.” Id. at 1299-1300.
        This case presents very similar circumstances to Tuter with respect to the kind of
information in the anonymous tip and corroboration undertaken by law enforcement. Here,
the anonymous tipster provided accurate information—verified by law enforcement prior
to seeking the January 10, 2020 search warrant—regarding Henry’s name, a familial
relationship with his brother, the fact of the recent shooting of Henry’s brother, Henry’s



4The Tenth Circuit summarized its Danhauer decision in Tuter as follows:
         [I]n United States v. Danhauer, 229 F.3d 1002 (10th Cir. 2000), we addressed an affidavit
         similar to the one at issue here. In Danhauer, a police officer received information from
         another officer about a confidential informant's report that Robbi and Dennis Danhauer were
         cooking methamphetamine in a garage located on their property, and that a person named
         “Casey” was acting as a lookout in front of their home. The first officer did not reveal the
         identity of the confidential informant to the investigating officer. The investigating officer
         independently corroborated that the Danhauers lived at the home identified by the informant,
         and observed Robbi Danhauer going back and forth between the home and the garage. He also
         learned that both the Danhauers had recent criminal histories involving drugs and
         outstanding arrest warrants, and that the day before, Robbi Danhauer had tested positive for
         methamphetamine and opiates in a probation report. The investigating officer prepared an
         affidavit based on this information.
         We held that this affidavit was insufficient to establish probable cause because “the affiant
         neither established the veracity of the informant, nor obtained sufficient independent
         corroboration of the informant's information.” The affidavit did “not reveal . . . the informant's
         basis of knowledge or adequately verify the informant's most serious allegation, that the
         Danhauers were manufacturing methamphetamine.” We held that the police failed to link
         methamphetamine to the Danhauers' residence.
Tuter, 240 F.3d at 1296-97 (citations omitted).
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 15 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 15 of 27

ownership of an Infiniti car, and Henry’s status as a convicted felon. None of this information
was predictive, and all of it was publicly available information.5 See, e.g., Three dead in
weekend shootings, Virgin Islands Daily News (Dec. 23, 2019), http://www.virginislands
dailynews.com/news/three-dead-in-weekend-shootings/article_495a9e1b-e339-57c8-
8290-5a938dc9a56f.html (last visited Mar. 19, 2021). As such, the accuracy of this
information provides little to no support for the Court to conclude that the anonymous
tipster had any “special familiarity,” White, 496 U.S. at 332, with Henry’s affairs.
        The Court acknowledges that knowledge of certain publicly available information
may still suggest a basis for believing that an anonymous tipster has inside information about
the subject of the tip. Indeed, certain information, while publicly available, may require
greater efforts to obtain than information readily obtained by observation of an individual’s
present location and appearance. Accurate knowledge of a subject’s familial relationships,
ownership of a vehicle or residence, and status as a felon—while publicly available were a
tipster to search public records—reasonably suggests at least some acquaintance with the
subject of the tip. It is certainly possible that an individual unacquainted with a subject might
endeavor to obtain such information in order to anonymously report, either maliciously or
in good faith, that the subject of their tip is engaged in criminal activity. However, given the
greater effort required to obtain such information compared to readily observable
information, the Court recognizes that the accuracy of such information is more likely to
suggest at least some familiarity with the subject of the tip rather than no familiarity at all.
        Nevertheless, to supply probable cause, the anonymous tip in this case must be
reliable in its assertion that Henry illegally possessed a firearm. Cf. J.L., 529 U.S. at 272
(“[R]easonable suspicion . . . requires that a tip be reliable in its assertion of illegality, not just
in its tendency to identify a determinate person[.]”). To do so, the principles of Gates, White,


5 Law enforcement also verified that Henry did not possess a valid license to possess a firearm in the Virgin
Islands. While such information may not be public information in that the public does not have access to Virgin
Islands firearms licensing records, it is public information that Henry is a convicted felon. In the Virgin Islands,
a felon may not obtain a license to possess a firearm. See 23 V.I.C. § 456a(a)(1). As such, it is hardly predictive
to assert that a convicted felon does not have a license to possess a firearm in the Virgin Islands. Indeed, such
knowledge necessarily follows from the public knowledge that an individual is a convicted felon. Thus, for the
purposes of the Court’s analysis, the Court considers information regarding Henry’s lack of a valid firearms
license to be publicly available and not predictive.
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 16 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 16 of 27

and J.L., suggest that corroboration of the tip must suggest more than simply acquaintance
with the subject of the tip, but rather “a special familiarity with the [suspect’s] affairs.” White,
496 U.S. at 332; see also J.L., 529 U.S. at 271 (explaining that “[o]nly after police observation
showed that the informant had accurately predicted the woman's movements, . . . did it
become reasonable to think the tipster had inside knowledge about the suspect and
therefore to credit his assertion about the cocaine”); White, 496 U.S. at 332 (“Anyone could
have ‘predicted’ [the fact that the officers found a car precisely matching the caller's
description in front of the 235 building] because it was a condition presumably existing at
the time of the call. What was important was the caller's ability to predict respondent's future
behavior . . . Because only a small number of people are generally privy to an individual's
itinerary, it is reasonable for police to believe that a person with access to such information
is likely to also have access to reliable information about that individual's illegal activities.”).
        The Court cannot conclude that the accuracy of the publicly available information
provided by the tipster in this case supports the conclusion that the tipster had a “special
familiarity” with Henry’s affairs such that it would be reasonable to believe that the tipster
had reliable information regarding Henry’s illegal activities. Significantly, White was a “close
case” applying the lesser standard of reasonable suspicion. As the Supreme Court explained
in J.L., the corroborated predictive information provided in the tip in White was “essential to
the Court's decision in that case.” J.L., 529 U.S. at 271. Here, anyone could have “predicted”
that Henry owned an Infiniti car, was a felon, and had a brother who was recently shot to
death. When compared to the tip in White, the anonymous tip here lacks any corroborated
hard-to-predict information that would be essential for a finding of even reasonable
suspicion. Thus, the Court concludes that the magistrate lacked a substantial basis for
concluding that there was probable cause to search Henry’s car.6


6 In arguing that the warrant was supported by probable cause, the Government relies on reasoning from United

States v. Coleman, 383 F. App’x. 180 (3d Cir. 2010), that “the fact [a tipster] reported a weapon that [a suspect]
actively concealed suggests the tipster may have had information not readily available to other members of the
public.” Coleman, 383 F. App’x. at 185. That reliance is misplaced. The preceding statement by the Third Circuit
in Coleman is tethered to the fact that officers specifically observed Coleman exhibiting behavior consistent
with a suspect who is currently concealing a weapon. See id. at 181-82, 184-85 (explaining how officers
observed Coleman “blading” his body in a manner indicating concealment of contraband). Indeed, the
anonymous tip provided only that Coleman was in possession of a firearm, not that he concealed it. Id. at 181.
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 17 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 17 of 27

        In reaching this conclusion, the Court relies on the direction of Gates, White, and J.L.
Nevertheless, the Court also considers the legal significance of the relevant facts in this case
to be materially indistinguishable from the legal significance of the relevant facts in Tuter. As
such, the Court is convinced that Tuter buttresses the Court’s conclusion in this case.
Additionally, the Court finds this case to be distinguishable from Ritter. The finding of
probable cause in Ritter turned on the conclusion that an officer’s previous observations of
criminal activity on the premises at issue, in conjunction with an anonymous tip alleging such
criminal activity was ongoing, could be viewed as establishing an identifiable pattern of
criminal activity on such premises. The Court concludes that applying such a conclusion to
the facts in this case would be a bridge too far.7
B. Good Faith Exception to the Exclusionary Rule
        The Government contends that the good faith exception to the exclusionary rule
applies in this case.
        In United States v. Leon, 468 U.S. 897 (1984), the Supreme Court established the “good
faith” exception to the exclusionary rule. “The good faith exception instructs that
suppression of evidence ‘is inappropriate when an officer executes a search in objectively
reasonable reliance on a warrant's authority.’” United States v. Hodge, 246 F.3d 301, 307 (3d
Cir. 2001). The Third Circuit has explained the rationale behind the good faith exception to
the exclusionary rule as follows:
        Because “the exclusionary rule is not an individual right,” but is instead a
        means of deterring Fourth Amendment violations, it “applies only where it
        ‘result[s] in appreciable deterrence.’” Suppression of valuable evidence
        imposes social costs by hindering the courts' truth-seeking function, but the
        Supreme Court has determined that those costs are outweighed by the need to


Here, officers did not observe any behavior by Henry to suggest that he actively concealed a firearm in his
vehicle. Even were officers to do so, Coleman concludes only that such an observation is sufficient for
reasonable suspicion, not the higher standard of probable cause. Id.
7 The Court recognizes that one might argue that the reasoning in Ritter could be extended to conclude that a

past pattern of criminal activity by an individual, in conjunction with an anonymous tip that the individual is
currently engaging in that criminal activity, provides probable cause to believe that the individual is indeed
currently engaging in that criminal activity. Here, officers were aware that Henry had a previous conviction for
possession of an unregistered firearm from 2013. The Court declines to conclude that such information
sufficiently corroborates the anonymous tip that Henry currently possessed an unregistered firearm. The
simple fact that an individual engaged in certain activity in the past does not make an anonymous assertion
that the individual is engaging in such activity currently reliable.
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 18 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 18 of 27

        prevent illegal and culpable law enforcement conduct. But because some
        unconstitutional conduct is unlikely to be deterred by the threat of sanctions,
        exclusion is not a blanket remedy. Where, for instance, a reasonable officer
        cannot have been expected to know that what he was doing was
        unconstitutional, he is unlikely to be discouraged in his actions by the
        knowledge that the fruits of unconstitutional searches will be suppressed.
        There is no sense in suppressing whatever evidence he may have uncovered
        in such a case, for the limited or nonexistent deterrent value of exclusion does
        not outweigh the cost.
People of the V.I. v. John, 654 F.3d 412, 417 (3d Cir. 2011) (citations omitted).
        “The test for whether the good faith exception applies is whether a reasonably well
trained officer would have known that the search was illegal despite the magistrate[judge's]
authorization.” Hodge, 246 F.3d at 307 (internal quotations marks omitted). “The mere
existence of a warrant typically suffices to prove that an officer conducted a search in good
faith and justifies application of the good faith exception.” Id. at 307-08. Nevertheless, there
are four situations in which the general presumption of good faith, which generally attaches
based on the mere issuance of a warrant, is negated:
        (1) [when] the magistrate [judge] issued the warrant in reliance on a
        deliberately or recklessly false affidavit;
        (2) [when] the magistrate [judge] abandoned his judicial role and failed to
        perform his neutral and detached function;
        (3) [when] the warrant was based on an affidavit “so lacking in indicia of
        probable cause as to render official belief in its existence entirely
        unreasonable”; or
        (4) [when] the warrant was so facially deficient that it failed to particularize
        the place to be searched or the things to be seized.
Id. at 308 (citations omitted).
        The threshold for establishing the third exception—that the affidavit was “so lacking
in indicia of probable cause as to render” the executing officers' belief unreasonable—”is a
high one.” Messerschmidt v. Millender, 132 S. Ct. 1235, 1245 (2012). “In order to come within
[this] exception[], [a defendant] must show, not just that the Magistrate Judge erred in
issuing the search warrant at issue, but that the Magistrate Judge's error was so obvious that
a law enforcement officer, without legal training, should have realized, upon reading the
warrant, that it was invalid and should thus have declined to execute it.” United States v.
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 19 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 19 of 27

Ninety-Two Thousand Four Hundred Twenty-Two Dollars & Fifty-Seven Cents, 307 F.3d 137,
146 (3d Cir. 2002). Such threshold may be met, for example, where the affidavit contains no
indicia of probable cause with respect to the alleged criminal activity. See e.g. John, 654 F.3d
at 418-19 (rejecting the good faith exception because “[e]ven a cursory reading of . . . [the]
affidavit reveal[ed] that there [was] not a single assertion that [the defendant] was in any
way associated with [the alleged criminal activity]”) (internal quotation marks and citations
omitted). The threshold may also be met where the affidavit relies on a single piece of stale
evidence. See United States v. Zimmerman, 277 F.3d 426, 437 (3d Cir. 2002) (rejecting the
good faith exception where the affidavit “recited information indicating that a single
[pornographic] video clip . . . was located on a computer in [the defendant’s] home no earlier
than six months before the search”).
        Henry does not argue that the magistrate issued the warrant in reliance on a
deliberately or recklessly false affidavit or abandoned her judicial role and failed to perform
her neutral and detached function.8 Nor does Henry argue that the warrant was so facially
deficient that it failed to particularize the place to be searched or the things to be seized.
Henry argues only that the warrant was based on an affidavit so lacking in indicia of probable
cause as to render official belief in its existence entirely unreasonable.
        The Court concludes that the good faith exception to the exclusionary rule applies.
Based on the Court’s examination of the binding and persuasive anonymous tip
jurisprudence herein, the Court agrees with the conclusion reached by Judge Smith in Ritter:
it would be unrealistic here to conclude that TFO Dominguez should have recognized,
questioned, and correctly applied the nuances of anonymous tip corroboration doctrine. Cf.



8 During oral argument at the December 2, 2020 omnibus hearing, Henry’s counsel suggested that the normal
practice in a case such as this—a case involving the possession of an unregistered firearm by a felon, which
violates both local and federal law—is to bring the charges in a federal case. Henry’s counsel further asserted
that TFO Dominguez, in seeking a warrant from a magistrate judge in the Virgin Islands Superior Court took
“the path of least resistance in obtaining a warrant that lacked probable cause.” See Omnibus Hr’g Tr. at 45:10-
12, Dec. 2, 2020, ECF No. 62. If Henry intended to imply that law enforcement sought a warrant from a
magistrate judge in the Virgin Islands Superior Court rather that the District Court because the process would
be less rigorous, the Court finds such an aspersion to be wholly inappropriate. There is no evidence that the
Superior Court discharges its duties in a manner any less conscientiously than the District Court. Moreover,
Henry presented no evidence that the magistrate judge who issued the January 10, 2020 warrant abandoned
her judicial role or failed to perform her neutral and detached function in any way.
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 20 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 20 of 27

Ritter, 416 F.3d at 279 (Smith, J., dissenting in part). The Court’s conclusion in this regard is
a close call. In circumstances very similar to those in this matter, the Tenth Circuit’s decision
to apply the good faith exception turned largely on the fact that, when the warrant in that
case issued, the Supreme Court’s decision in J.L. had not yet been issued. See Tuter, 240 F.3d
at 1299. Nevertheless, “the knowledge and understanding of law enforcement officers and
their appreciation for constitutional intricacies are not to be judged by the standards
applicable to lawyers.” See United States v. Tracey, 597 F.3d 140, 152 (3d Cir. 2010) (quoting
United States v. Cardall, 773 F.2d 1128, 1133 (10th Cir. 1985)). TFO Dominguez sought to
corroborate the anonymous tip in this matter. He further included the results of the law
enforcement investigation into the facts alleged by the anonymous tip in his affidavit of
probable cause. While the Court has found that such corroboration was ultimately
insufficient to support a finding of probable cause, the affidavit was not completely devoid
of any indicia of probable cause. Cf. John, 654 F.3d at 418-19 (rejecting the good faith
exception because “[e]ven a cursory reading of . . . [the] affidavit reveal[ed] that there [was]
not a single assertion that [the defendant] was in any way associated with [the alleged
criminal activity]”) (internal quotation marks and citations omitted). Nor did the affidavit
rely on a single piece of stale evidence. Cf. Zimmerman, 277 F.3d at 437 (rejecting the good
faith exception where the affidavit “recited information indicating that a single
[pornographic] video clip . . . was located on a computer in [the defendant’s] home no earlier
than six months before the search”). As such, the Court concludes that Henry has not met the
high threshold for establishing that the third exception to the general presumption of good
faith applies. Thus, the Court will not suppress the evidence obtained from the execution of
the January 10, 2020 search warrant.
C. Henry Made a Voluntary, Knowing, and Intelligent Waiver of his Miranda Rights
        The Court now turns to whether it should suppress Henry’s statements made to law
enforcement. Henry argues that his statements were taken in violation of the Fifth
Amendment because he made no voluntary, knowing, and intelligent waiver of his Miranda
rights. Specifically, Henry argues that there was no evidence that he read or understood the
standard FBI Advice of Rights form from which TFO Dominguez read Henry his rights.
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 21 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 21 of 27

Further, Henry argues that his statements that he would talk “when I’m ready, when I can go,
then me and you will talk, okay” and “when I’m free to go,” along with the fact the Henry
refused to sign the waiver of rights portion of the FBI Advice of Rights form, demonstrate
that Henry did not voluntarily waive his Miranda rights. Finally, Henry argues that he did not
voluntarily waive his Miranda rights by speaking with the agents because the agents
obtained his statements through deception—by initially discussing Henry’s brother’s
murder then changing the topic of conversation to the subject of Henry’s possession of a
firearm.
        To safeguard an individual’s Fifth Amendment privilege against self-incrimination,
the Supreme Court has held that the government may not introduce statements made by an
individual who is subject to “custodial interrogation” unless he first has been given his
Miranda warnings. Miranda v. Arizona, 384 U.S. 436, 445 (1966). The Court defined
“custodial interrogation” as “questioning initiated by law enforcement officers after a person
has been taken into custody or otherwise deprived of his freedom of action in any significant
way.” Id.
        Once a suspect has been Mirandized, the suspect must “unambiguously” invoke his
right to remain silent or his right to counsel in order for those protections to attach. See
Berghuis v. Thompkins, 560 U.S. 370, 381 (2010) (holding that a suspect had to
unambiguously invoke his right to silence in order for Miranda to require law enforcement
to cease questioning); Davis v. U.S., 512 U.S. 452, 461 (1994) (requiring a suspect to
unambiguously invoke his right to counsel). The two-pronged test for voluntary, knowing,
and intelligent waiver of one’s Miranda rights is that
        [f]irst, the relinquishment of the right must have been voluntary in the sense
        that it was the product of a free and deliberate choice rather than intimidation,
        coercion, or deception. Second, the waiver must have been made with a full
        awareness of both the nature of the right being abandoned and the
        consequences of the decision to abandon it. Only if the totality of the
        circumstances surrounding the interrogation reveal both an uncoerced choice
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 22 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 22 of 27

        and the requisite level of comprehension may a court properly conclude that
        the Miranda rights have been waived.
Moran v. Burbine, 475 U.S. 412, 421 (1986). The Third Circuit has explained that
        [t]his inquiry requires us to consider the totality of the circumstances
        surrounding the interrogation, which includes examining the events that
        occurred and the background, experience, and conduct of the defendant.
        Miranda rights will be deemed waived only where the totality of the
        circumstances “reveal[s] both an uncoerced choice and the requisite level of
        comprehension.”
United States v. Sriyuth, 98 F.3d 739, 749 (3d Cir. 1996) (quoting Moran, 475 U.S. at 421)
(citations omitted).
        With respect to Henry’s awareness of both the nature of the rights being abandoned
and the consequences of the decision to abandon them, the totality of the circumstances
belies Henry’s arguments. TFO Dominguez read Henry his Miranda rights, warning Henry
that he had a right to remain silent, that any statement he made might be used as evidence
against him, that he had a right to the presence of an attorney, either retained or appointed,
and that if he chose to answer questions without an attorney present, that he had the right
to stop answering questions at any time. When expressly asked whether he understood
those rights, Henry responded affirmatively. When TFO Dominguez further explained that
signing the form would mean that Henry had decided to speak to law enforcement without
the presence of an attorney, Henry again responded with body language indicating he
understood—by nodding his head and giving a thumbs up. The Court concludes that these
circumstances demonstrate that Henry understood the nature of his rights and the
consequences of abandoning them.
        The fact that Henry may not have read the standard FBI Advice of Rights form when
TFO Dominguez left it in the room with Henry does not compel a different conclusion.
Significantly, there is no evidence that Henry’s age, education, or experience were such that
he did not, or could not, understand his rights as they were read to him. Indeed, if anything
Henry’s prior interaction with the criminal justice system, in which he was convicted of
possession of an unlicensed firearm, suggests that Henry was aware of his rights and the
consequences of abandoning them. See, e.g., Miller v. Fenton, 796 F.2d 598, 606 (3d Cir. 1986)
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 23 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 23 of 27

(concluding that the defendant was aware of the consequences of confessing because he had
previous experience with the criminal system, including serving a jail sentence).
        With respect to whether Henry voluntarily waived his rights, his statements that he
would talk “when I’m ready, when I can go, then me and you will talk, okay” and “when I’m
free to go” do not constitute unambiguous assertions that Henry wanted to remain silent. Cf.
Berghuis, 560 U.S. at 381-82 (concluding that simply remaining silent was not an
unambiguous invocation of the right to remain silent). Indeed, those statements indicate a
willingness to speak with law enforcement. Henry points to no authority, nor is the Court
aware of any, that suggests that the conditional nature of Henry’s statements precludes a
subsequent voluntary waiver of his rights. Additionally, the fact that Henry did not sign the
waiver portion of the standard FBI Advice of Rights form does not preclude a subsequent
voluntary waiver of his rights. See North Carolina v. Butler, 441 U.S. 369, 371, 373 (1979)
(holding that an express written or oral statement of waiver is not necessary to establish
waiver); United States v. Plugh, 648 F.3d 118, 125 (2d Cir. 2011) (“While his refusal to sign
the form presented to him upon arrest may have unequivocally established that he did not
wish to waive his rights at that time, his concurrent statements[—’I am not sure if I should
be talking to you’ and ‘I don’t know if I need a lawyer’—] made equally clear he was also not
seeking to invoke his rights and thus cut off all further questioning at that point.”); United
States v. Binion, 570 F.3d 1034, 1041 (8th Cir. 2009) (“Refusing to sign a written waiver of
the privilege against self incrimination does not itself invoke that privilege and does not
preclude a subsequent oral waiver.”).
        Moreover, Henry’s argument that any waiver was the product of deception—because
the interview began with a lengthy discussion of Henry’s brother’s murder before turning to
the subject of Henry’s illegal possession of a firearm—finds no support. In Colorado v. Spring,
479 U.S. 564 (1987), the Supreme Court rejected the defendant’s argument that the failure
of agents to inform him that he would be questioned about a crime unrelated to that for
which he was arrested “constituted official ‘trickery’ sufficient to invalidate his waiver of his
Fifth Amendment privilege, even if the official conduct did not amount to ‘coercion.’” Spring,
479 U.S. at 576. In doing so, the Supreme Court emphasized that it “has never held that mere
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 24 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 24 of 27

silence by law enforcement officials as to the subject matter of an interrogation is ‘trickery’
sufficient to invalidate a suspect's waiver of Miranda rights.” Id.
        Here, Henry knew that agents were searching his car for a firearm they suspected he
illegally possessed. Indeed, during the interview, Henry acknowledged that he had read the
search warrant for his car and was aware that agents were searching for a firearm. Henry
also acknowledged that he knew he is not permitted to have a firearm. Moreover, at no time
did TFO Dominguez or Agent Forvour make any misrepresentation regarding the scope of
the interview. If failure to inform an individual that he will be questioned about a certain
crime does not constitute deception sufficient to invalidate a waiver of one’s Miranda rights,
the Court cannot conclude that merely discussing another topic before addressing a crime
which an individual is aware he is suspected of constitutes deception sufficient to invalidate
a waiver of one’s Miranda rights.9 Indeed, the Supreme Court has “never read the
Constitution to require that the police supply a suspect with a flow of information to help
him calibrate his self-interest in deciding whether to speak or stand by his rights.” Burbine,
475 U.S. at 422. Significantly, “[o]nce it is determined that a suspect's decision not to rely on
his rights was uncoerced, that he at all times knew he could stand mute and request a lawyer,
and that he was aware of the State's intention to use his statements to secure a conviction,
the analysis is complete and the waiver is valid as a matter of law.” Id. at 422-23.
        Given the foregoing analysis and circumstances, the Court concludes that Henry was
not deceived into waiving his rights. Further, the Court finds no evidence that Henry was
intimidated or coerced. Indeed, the conversation between the agents and Henry was relaxed
and cordial.10 Significantly, the willingness to answer questions after acknowledging that one


9 The Court recognizes that when police make affirmative misrepresentations while discussing another topic,
such misrepresentations could be sufficiently coercive to invalidate a defendant’s waiver of the Fifth
Amendment privilege. See, e. g., Lynumn v. Illinois, 372 U.S. 528 (1963) (misrepresentation by police officers
that a suspect would be deprived of state financial aid for her dependent child if she failed to cooperate with
authorities rendered the subsequent confession involuntary); Spano v. New York, 360 U.S. 315 (1959)
(misrepresentation by the suspect's friend that the friend would lose his job as a police officer if the suspect
failed to cooperate rendered his statement involuntary). Here, however, Henry does not assert or argue that
TFO Dominguez or Agent Forvour attempted to use the discussion regarding Henry’s brother’s murder to
coerce Henry to confess. Indeed, after reviewing the recorded interview, the Court finds nothing coercive about
the discussion regarding Henry’s brother’s murder.
10 At one point, when Henry was denying “owning” a firearm, Agent Forvour asked, “you’re leasing it?” Henry

and the agents all laughed in response.
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 25 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 25 of 27

understands his Miranda rights is sufficient to constitute an implied waiver. See United States
v. Velasquez, 626 F.2d 314, 320 (3d Cir. 1980). Here, Henry acknowledged understanding his
Miranda rights and proceeded to answers questions willingly. Thus, the Court concludes that
Henry knowingly and voluntarily waived his Miranda rights.
D. Henry’s Statements Were Voluntary
        Henry also argues that his statements were taken in violation of the Fifth Amendment
because they were not voluntary. Specifically, Henry argues that the circumstances leading
to his statements were coercive. For example, Henry emphasizes that he was “taken into
custody by a number of officers and then placed in an interview room,” see Mot. to Suppress
at 5, ECF No. 15, and also refused to sign a waiver of his Miranda rights on multiple occasions.
Additionally, Henry asserts that “Officer Dominguez tried to coercively persuade Mr. Henry
into waiving his rights by claiming that it would only mean that he agreed to talk.” Id. Further,
Henry argues that, after Officer Dominguez left the room and returned with FBI Special Agent
Forvour, who immediately began to question Henry even though Henry had refused to sign
the Miranda waiver, Henry “could only conclude that he had to answer.” Id. Finally, Henry
also argues that the interview was coercive and deceptive because the agents questioned
Henry about possessing a firearm after speaking at length with Henry about his brother’s
murder.
        Irrespective of Miranda, “[t]he Self–Incrimination Clause of the Fifth Amendment
guarantees that no person ‘shall be compelled in any criminal case to be a witness against
himself.’” Withrow v. Williams, 507 U.S. 680, 688 (1993) (quoting U.S. Const., amend. V). This
protection bars the introduction of statements to law enforcement that are not “voluntary.”
Id. A statement is voluntary only when the speaker’s “will was not overborne,” and the
statement was the “product of an essentially free and unconstrained choice by its maker, that
was the product of a rational intellect and a free will.” United States v. Swint, 15 F.3d 286, 289
(3d Cir. 1994) (internal quotation marks omitted).
        “[C]ourts look to the totality of circumstances to determine whether a confession was
voluntary.” Withrow, 507 U.S. at 693. Potential circumstances affecting the voluntariness of
statements made include: (1) the length and location of the interrogation; (2) the defendant’s
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 26 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 26 of 27

maturity, physical condition, mental health, and level of education; and (3) whether Miranda
warnings were given. Swint, 15 F.3d at 289. “[T]he crucial element” of the inquiry, however,
is “police coercion.” Withrow, 507 U.S. at 693 (emphasis added). “Unless there is ‘police
conduct causally related to the confession,’ a confession is considered voluntary. Thus, a
court will not hold that a confession was involuntary unless it finds that it was the product
of ‘police overreaching.’” Swint, 15 F.3d at 289 (citations omitted) (quoting Colorado v.
Connelly, 479 U.S. 157, 164 (1986)); see also United States v. Flemmi, 225 F.3d 78, 91 (1st Cir.
2000) (“[T]he Supreme Court has confined the voluntariness concept by holding that only
[statements] procured by coercive official tactics should be excluded as involuntary.”)
(alteration in original and internal quotation marks omitted).
        Considering the totality of the circumstances, the Court notes the following facts.
First, no guns were drawn by any officers during the traffic stop. Second, the video of the
interview reveals that the interview was conducted in a well-lit interview room which
appeared spacious enough to comfortably accommodate the two agents, Henry, and the table
at which they sat across from one another. Additionally, when Henry expressed feeling cold
in the interview room, Agent Forvour retrieved a sweater for him. Henry was also read his
Miranda rights by TFO Dominguez at the beginning of the interview. The conversation
between the agents and Henry was relaxed and cordial. Indeed, at no time during the
interview did the agents engage in any coercive tactics or make any misrepresentations to
Henry. Further, while the entire interview lasted approximately two hours, Henry’s
statements were obtained approximately 20 minutes into the interview. Finally, nothing in
Henry’s maturity, physical condition, mental health, or level of education suggests that his
statements were not the product of an essentially free and unconstrained choice.
        Significantly, “‘[a]ny statement given freely and voluntarily without any compelling
influences is . . . admissible in evidence.’ Ploys to mislead a suspect or lull him into a false
sense of security that do not rise to the level of compulsion or coercion to speak are not
within Miranda's concerns.” Illinois v. Perkins, 496 U.S. 292, 297 (1990) (citations omitted).
Here, the Court finds that nothing in the conversation regarding Henry’s brother’s murder
compelled or coerced Henry to make statements regarding the firearm found as a result of
    Case: 3:20-cr-00005-RAM-RM Document #: 70 Filed: 03/19/21 Page 27 of 27
United States v. Henry
Case No. 3:20-cr-0005
Memorandum Opinion
Page 27 of 27

the search of his vehicle. Further, Henry was not deceived or misled as to the topic or scope
of the interview. As such, in light of the circumstances above, the Court concludes that
Henry’s statements were voluntary. Cf. United States v. Ludwikowski, 944 F.3d 123, 136 (3d
Cir. 2019) (concluding that a defendant’s eventual statements regarding his own criminal
activity were voluntary where the defendant initially went to the police to report that he was
receiving extortionate threats and he was not deceived or misled as to the circumstances of
his questioning); Miller, 796 F.2d at 605-07 (finding that the defendant confessed voluntarily
where he was a mature thirty-two-year-old of normal intelligence with some high school
education, had experience with the criminal system, received Miranda warnings, and the
interview was friendly and lasted less than one hour).
                                    III.   CONCLUSION
        For the reasons set forth above, the Court concludes the magistrate judge did not have
a substantial basis to find that the January 10, 2020 search warrant was supported by
probable cause. Nevertheless, law enforcement executed the search of Henry’s car in
objectively reasonable reliance on the warrant's authority. As such, the Court will not
suppress the evidence obtained from the execution of the January 10, 2020 search warrant.
The Court also concludes that the statements made by Henry on January 14, 2020, to TFO
Dominguez and Agent Forvour were voluntary and taken in compliance with the strictures
of the Fifth Amendment. As such, the Court will deny Henry’s motion to suppress in total. An
appropriate order follows.




Dated: March 19, 2021                             /s/ Robert A. Molloy
                                                  ROBERT A. MOLLOY
                                                  District Judge
